Title: To George Washington from William Bedlow, 27 September 1789
From: Bedlow, William
To: Washington, George


          
            Sir
            Sept. 27th 1789.
          
          If these lines should be improper by being addressed to you, Pardon the freedom, as nothing but the distressed cituation I

am put in by being deprived of my Office at this season of the Year could induce me to trouble you with a detail of it.
          I suffered largely in my property dureing the War, I came into this City on the Evacuation of the Brittish with the appointment of Postmaster, House rent Convenient for the Office excessive high this with Clerks Sallery. fire and Candle for the office left me not £200 a Year. with it and the small productive part of my Estate I was Satisfied, in hopes that the Office when properly Arranged would be more beneficial—It is now taken from me at a time of Year when I cannot make an Arrangement for Support. To sell part of my property now would be to a great disadvantage.
          But above all this, it may leave a Stigma on my Character by persons who do not “feel anothers woe” I can appeal to my Own Breast for my fidelity in the office, and the Merchts and Citizens of this City will do me Justice to say I gave general Satisfaction. Could Mr Osgood have known my peculier cituation, sure I am he could never have tho’t of dismissing of me to provide for another, without some Misdemenor of mine. Once more Sir pardon this intrusion from him who ever has, and ever will pray for your Health & Happiness and is with all due respect. Your Excellency’s most Obt Humble Servt
          
            William Bedlow
          
        